Citation Nr: 0518253	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  05-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for dependents' educational assistance 
(DEA) under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.  The veteran died in 2002, and is survived by 
the appellant, his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in St. Louis, Missouri.  The April 2004 RO decision 
denied claims of service connection for the cause of the 
veteran's death and basic eligibility for VA dependents' 
educational assistance (DEA).  

Although the appellant's January 2005 substantive appeal 
included a request for a hearing before a Veterans' Law Judge 
in Washington, D.C. (Board Central Office hearing), she 
withdrew this request by written correspondence of June 2005.  

In June 2005, a Board Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the appellant's age.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran died as a result of non-small cell lung 
cancer.  

2.  At the time of his death, the veteran had no service-
connected disability other than a disorder of several teeth, 
rated as noncompensably disabling.  

3.  The veteran is not shown to have been diagnosed with 
asbestosis by any medical evidence of record.  

4.  A disability of service origin, to include claimed 
asbestos exposure, is not shown to have hastened, produced, 
or been causally or etiologically related to the cause of the 
veteran's death.  

5.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the 
cause of death of the veteran are not met.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310, 3.312 (2004).  

2.  The requirements for basic eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code, are not met.  38 C.F.R. § 3.807 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims on appeal, the Board must first determine whether the 
claimant has been apprised of the law and regulations 
applicable to the claims of service connection for the cause 
of the veteran's death and basic eligibility for DEA 
benefits; the evidence that would be necessary to 
substantiate each of these claims; and whether each of these 
claims has been fully developed in accordance with the VCAA 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The appellant's claims of service connection for the cause of 
the veteran's death and basic eligibility for DEA benefits 
were received at the RO in October 2003.  In specific 
compliance with Quartuccio and Pelegrini, the RO advised the 
appellant by letter dated in December 2003 of what evidence 
would substantiate her claims, and of the specific allocation 
of responsibility for obtaining such evidence.  The RO's 
advisement to the appellant was provided to her prior to the 
RO's initial adjudication and denial of her claims in April 
2004, in compliance with Pelegrini.  Additionally, the 
appellant's reply is of record.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA case, holding that where 
claimant was advised of the need to submit competent medical 
evidence indicating that he had the disorders at issue, and 
further substantiating evidence suggestive of a linkage 
between his active service and the disorders, provisions of 
the VCAA as to notice are satisfied).  

The record also indicates that the appellant was provided 
with a copy of the April 2004 RO decision setting forth the 
general requirements of applicable law pertaining to evidence 
to support each of the claims on appeal.  The general 
advisement was reiterated in the statement of the case (SOC) 
issued to her in December 2004.  

Here, VA has obtained all identified records noted by the 
appellant throughout the pendency of this matter, since the 
inception of each of the claims.  38 U.S.C.A.§ 5103A (a),(b) 
and (c).  In particular, the appellant responded in January 
2005 that the veteran had received treatment from Dr. Millard 
Young, who has since retired from the practice of medicine.  
Later that same month, the RO requested copies of any 
available records from Dr. Young, but no reply was obtained.  
The appellant was advised of this situation in January 2005, 
and no reply is of record.  Through   her representative, the 
appellant submitted written argument in June 2005, which 
fails to identify any additional evidence which had not 
already been identified and obtained at the RO.  

Given the documented facts of this case, there is no need to 
remand the claims for any further development.  Dr. Young's 
records are not obtainable, given the lack of response to the 
RO's inquiry, and that the appellant has provided no further 
information, after being so informed.  Moreover, the state of 
the record is that the appellant has not indicated that Dr. 
Young linked any lung disorder of the veteran to his prior 
service, or a documented incident therein, and she has not 
indicated that those records would show continuity of 
symptomatology.  Rather, in a January 2005 statement, the 
appellant admitted that she had no reason to believe that Dr. 
Young's records would still be available.  

Further development by VA is not indicated for several 
reasons.  First, in March 2004, a VA medical opinion was 
obtained, which included a review of the veteran's entire 
documented clinical history.  38 C.F.R. § 3.159(c)(4)(i).  
Second, the VCAA notice letter of December 2003 advised the 
appellant of her need to submit medical nexus evidence to 
support her claims, including her ultimate responsibility for 
obtaining copies of private treatment records, such as those 
of Dr. Young, now retired.  Third, while the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.  Wamhoff v. Brown, 8 
Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a).  

Accordingly, VA has satisfied its duties to inform and assist 
the appellant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other available evidence which 
has not already been requested or obtained, the Board finds 
that the record is ready for appellate review as to the 
claims on appeal.  


Service Connection for the Cause of Death

The appellant argues that the veteran's death was caused, or 
contributed to, by incidents of the veteran's military 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.  

A service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases like tuberculosis, one which was 
demonstrated to a compensable degree within three year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

At the time of his death, the veteran had no service-
connected disability other than a disorder of several teeth, 
rated as noncompensably disabling.  

The cause of death listed on the veteran's death certificate 
is identified as non-small cell lung cancer, which had a 
three month interval between its clinical onset and the date 
of the veteran's death.  

The appellant asserts that the veteran was likely to have 
been exposed to asbestos pipe insulation while stationed on 
board U. S. Naval ships during World War II, and that any 
such asbestos exposure in service could have resulted in a 
diagnosis of asbestosis, which, in turn, could have caused or 
hastened his death due to lung cancer.  

However, service medical and discharge documents have been 
closely reviewed.  While the appellant's assertions of the 
veteran's exposure to asbestos in service are not supported 
by any service or post-service documentation of record, of 
greater significance is that the medical evidence of record 
is devoid of any diagnosis of asbestosis.  To the contrary, 
the medical evidence of record shows that the veteran died 
approximately 55 years after his separation from service, as 
a result of lung cancer, a diagnosis for which medical 
opinion evidence demonstrates was likely result of the 
veteran's well-documented 40 pack year history of cigarette 
smoking, which is substantiated by several record documents.  
Further, extensive exposure to asbestos (irrespective of a 
diagnosis of asbestosis) is evidenced by the post-service 
occupational history of the veteran over 40 years.  

The veteran's service medical and administrative records show 
no exposure to asbestos during his 22 months of active duty 
in the U.S. Navy.  The veteran is shown to have no complaint 
regarding asbestos exposure, no difficulty breathing, and no 
other respiratory symptomatology during service.  Service 
medical records are devoid of any in-service complaint, 
treatment, or diagnosis of, any lung disorder, including non-
small cell lung cancer.  Specifically, on physical 
examination conducted in October 1947 at separation from 
service, the veteran denied any history of serious illness, 
his chest expiration and inspiration were noted without 
abnormality, and a chest X-ray study was within normal 
limits.  

The post-service evidence of record shows a 40-year history 
of occupational exposure to asbestos simultaneous to a 40 
pack year history of cigarette smoking.  The post-service 
medical records, consisting of private medical records dated 
from April 1993 to October 2002, show initial treatment in 
1993 for chronic obstructive pulmonary disease (COPD), acute 
bronchitis, with a moderate obstructive ventilary defect (T. 
A. Beller. M.D.).  Notation was made in November 1993 that 
the veteran's lungs had pleural plaques which were 
"consistent with asbestos exposure."  In an April 1993 
clinical history report, notation was made of a service and 
40-year post-service history of likely exposure to asbestos, 
including his 30 year occupational history working for AT&T, 
and an additional 10 year history working for Westinghouse, 
Ford and Kaiser Steel.  The veteran estimated that while his 
total asbestos exposure had been no more than 50 hours, the 
duties of his civilian occupations required that he 
"frequently work[] in a heavy cloud of asbestos dust without 
protection."  

The private medical evidence of record, including statements 
of the veteran and the appellant, show that the veteran also 
smoked cigarettes from approximately 1946 to 1984.  An August 
2002 clinical record notes the veteran's own report of a 40 
pack year history of smoking cigarettes.  

More recent private medical records show treatment for 
metastatic lung cancer.  Chest X-ray studies of September 
2002 revealed calcified pleural plaques in both lung bases, 
with a new finding of two small bilateral pleural effusions 
in both lungs.  Additionally September 2002 chest X-ray 
studies (L. Rosen, M.D.) show no acute pulmonary infiltrates.  
The veteran's private terminal treatment records show an 
interval progression of the veteran's metastatic lung cancer 
to the chest and abdomen, with later bone, brain and liver 
metastasis, status post chemotherapy and central nervous 
system radiation therapy.  

The veteran's death certificate indicates that his immediate 
cause of death was a result of non-small cell lung cancer.  
The certifying physician identified no additional immediate 
cause of death, and no contributory cause of death.  An 
autopsy was declined.  A review of the record does not 
suggest any further inquiry towards ascertaining the cause of 
death is warranted.

There is no presumption that a veteran was exposed to 
asbestos in service.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  VA has recognized that during Word 
War II, several million people employed in U.S. shipyards and 
U.S. Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  See Department of 
Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1998).  However, in this case, there is 
evidence of record which suggests that the veteran's 
primarily exposure to asbestos was not his 22 months of 
service in the U.S. Navy, but his approximate 40 years of 
"frequent" occupational exposure to "heavy cloud[s] of 
asbestos dust without protection."  

Assuming that the veteran was exposed to asbestos while 
stationed on military ships during his 22 months of active 
service, the medical evidence of record falls heavily against 
the claim as the veteran is not shown to have been diagnosed 
with asbestosis, and no medical evidence of record associates 
the veteran's death due to lung cancer with any incident of 
his period of military service.  

Although a November 1993 private treatment record includes 
the notation of Dr. Beller that the finding of pleural 
plaques in the veteran's lungs were "consistent with 
asbestos exposure," no diagnosis was rendered of asbestosis, 
nor any linkage of such exposure to military service apart 
from the veteran's extensive post-service exposure as is 
detailed above.  

Moreover, the November 1993 statement is merely speculative, 
and provides no diagnosis of asbestosis, it is proper for the 
Board to place less weight on this medical record.  Medical 
opinions which are speculative are of little probative value, 
particularly in the instant case, since no diagnosis of 
asbestos was ever given at that, or at any other time.  
Cahall v. Brown, 7 Vet. App. 232 (1994); Reonal v. Brown, 
5 Vet. App. 548 (1993); Guerrieri, 4 Vet. App. 467, 470-71 
(1993); see Obert v. Brown, 5 Vet. App. 30 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228 (1992); (Generally for the 
proposition that service connection may not be based on 
resort to speculation or remote possibility.).  

The medical evidence of record shows that the veteran died of 
lung cancer following both a 40 pack year history of 
cigarette smoking and a 40 year reported history of 
"frequent" occupational exposure to loose asbestos 
particles in the air.  

While the appellant has maintained that the veteran's death 
was caused by service incidents, as a layperson without 
medical training, she is not qualified to render medical 
opinions as to maters such as diagnosis and etiology of 
disorders and disabilities, and her opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, the Board finds that service 
connection for the cause of the veteran's death cannot be 
granted based upon the appellant's lay statements of either a 
diagnosis of asbestosis, or a link between the veteran's 
well-documented cause of death and his prior remote service.  

The only competent and relevant medical opinion is against 
the claim.  In March 2004, the veteran's entire VA claims 
file was reviewed by a VA physician who is a pulmonary and 
critical care specialist.  The physician reviewed the 
veteran's documented service and post-service clinical 
history, noting the veteran's smoking history and possible 
asbestos exposure.  The examiner was of the opinion that even 
though bilateral pleural plaques support a reported history 
of asbestos exposure, no evidence of record indicates that 
the veteran had asbestosis.  It was noted that the medical 
literature does not support that pleural plaques are 
cancerous precursors or that they degenerate into cancer.  It 
was the VHA pulmonary and critical care specialist's medical 
opinion that it is more likely than not that the veteran's 
lung cancer was due to his extensive smoking history.  

The Board can find no basis in law or fact which places any 
doubt as to the credibility of the March 2004 VA medical 
opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the weight of the credible medical evidence, as 
well as the non-medical evidence, is against the claim on 
appeal and demonstrates that the cause of the veteran's death 
due to non-small cell lung cancer was not incurred in, or the 
result of, the veteran's active military service, or any 
event during such service, including claimed exposure to 
asbestos.  Sound medical opinion evidence of record exists 
which shows that the veteran's lung cancer was more likely 
the result of his long history of cigarette smoking, and not 
an incident of his prior military service of more than 50 
years earlier.  The evidence of record does not warrant a 
grant of the benefit sought on appeal.  


Dependents' Educational Assistance

The appellant also seeks Dependent's Educational Assistance 
benefits.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the law mandates denial of the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably during a period of 
war.  He did not have a permanent and total service-connected 
disability at the time of his death nor was the cause of the 
veteran's death service-connected.  Consequently, the Board 
finds that the appellant has not met the basic conditions of 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  The claim is denied.  


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.  

The claim of eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35, is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


